F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 29 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    UNITED STATES OF AMERICA,

                Plaintiff - Appellee,
                                                         No. 02-6129
    v.                                           D.C. No. CIV-00-1250-M and
                                                         CR-99-16-M
    STEVEN E. SHAFER,                                  (W.D. Oklahoma)

                Defendant - Appellant.


                             ORDER AND JUDGMENT           *




Before EBEL , BALDOCK , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Steven E. Shafer was convicted of the knowing receipt of videotapes

transmitted through interstate commerce that depicted minors engaged in sexually

explicit conduct, in violation of 18 U.S.C. § 2252(a)(2). He did not appeal his

conviction, but did file a motion pursuant to 28 U.S.C. § 2255 attacking his

sentence. The district court denied relief in an order dated March 29, 2002,

see R., Vol. I at 185-94, and also failed to issue a certificate of appealability,

which we deem a denial of the same.       See United States v. Kennedy , 225 F.3d

1187, 1193 n.3 (10th Cir. 2000).

       Shafer must obtain a certificate of appealability to pursue his appeal in this

court, as required by the provisions of the Anti-Terrorism and Effective Death

Penalty Act. See id. at 1193. Before we grant the certificate, he “must make

a ‘substantial showing of the denial of a constitutional right.’”   See id. (quoting

28 U.S.C. § 2253(c)(2)). On appeal, Shafer raises three issues. He argues that:

1) he was wrongly denied proper notice of certain additional conditions of his

supervised release, 2) his receipt of the videotapes did not implicate interstate

commerce, and 3) his counsel’s representation was ineffective in four ways.

       After careful consideration of Shafer’s arguments and the record on appeal

in light of applicable law, we conclude that he has not demonstrated entitlement




                                             -2-
to a certificate of appealability under the above standard. His request for

a certificate of appealability is DENIED, and this appeal is DISMISSED.


                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




                                         -3-